Appellant strongly insists that the evidence is insufficient to show a specific intent on his part to have carnal intercourse with the alleged injured female, on the occasion in question. We have again carefully reviewed the facts, but without any change in our opinion. No attack was made upon the previous chaste character of the prosecutrix. No attempt was made to show that she had a bad reputation for truth and veracity. She testified unqualifiedly to repeated and continued assaults upon her by appellant, accompanied by his announced intention to have intercourse with her. She affirmed her repeated and continuous resistance. Such testimony seems ample to support the proposition necessary of establishment in a case like this, namely, that appellant had in his mind at the time the specific intent to then have carnal knowledge of the prosecutrix. She being under the age of consent, it was not necessary for him to have the intention of overcoming all resistance, if necessary, in order to effect the desired object.
Being unable to agree with appellant's contention, the motion for rehearing is overruled.
Overruled.